UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 EZRA LEVY,

                              Plaintiff,              Case No. 1:18-cv-3180 (LDH)(SJB)
 v.
                                                      NOTICE OF DEFENDANT’S
 THE LEGAL AID SOCIETY,
                                                      MOTION TO DISMISS THE
                                                      COMPLAINT AND STAY
                               Defendant.
                                                      DISCOVERY


       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendants’ Motion to Dismiss the Complaint, dated August 31, 2018, and upon all papers and

proceedings previously had herein, Defendants Legal Aid Society, by its attorney, Jane L. Hanson,

of the law firm Milbank, Tweed, Hadley & McCloy LLP, will move this Court at the United States

Courthouse for the Eastern District of New York, 225 Cadman Plaza East, Brooklyn, New York,

before the Honorable Leshann DeArcy Hall, United States District Judge, on a date and time to be

decided by the court for a judgment, pursuant to Federal Rule of Civil Procedure 12(b)(6),

dismissing the Complaint against the Legal Aid Society in its entirety, and, pursuant to Federal

Rule of Civil Procedure 26(c), for a stay of discovery pending determination of this motion to

dismiss.

       Dated: New York, New York
              August 31, 2018
                                            /s/ Jane L. Hanson
                                            Jane L. Hanson
                                            MILBANK, TWEED, HADLEY & McCLOY LLP
                                            28 Liberty Street
                                            New York, NY 10005
                                             Telephone: 212-530-5512
                                             Facsimile: 212-822-5512
                                             jhanson@milbank.com
                                            Attorney for Defendant Legal Aid Society
